 


110 HR 92 IH: Veterans Timely Access to Health Care Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 92 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Ginny Brown-Waite of Florida introduced the following bill; which was referred to the  Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to establish standards of access to care for veterans seeking health care from the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Timely Access to Health Care Act. 
2.Standards for access to care 
(a)Required Standards for Access to CareSection 1703 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)For a veteran seeking primary care from the Department, the standard for access to care, determined from the date on which the veteran contacts the Department seeking an appointment until the date on which a visit with a primary-care provider is completed, is 30 days. 
(2) 
(A)The Secretary shall prescribe an appropriate standard for access to care applicable to waiting times at Department health-care facilities, determined from the time at which a veteran’s visit is scheduled until the time at which the veteran is seen by the provider with whom the visit is scheduled. 
(B)The Secretary shall periodically review the performance of Department health-care facilities compared to the standard prescribed under subparagraph (A). The Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives an annual report providing an assessment of the Department’s performance in meeting that standard. 
(3)Effective on the first day of the first fiscal year beginning after the date of the enactment of this section, but subject to paragraph (4), in a case in which the Secretary is unable to meet the standard for access to care applicable under paragraph (1) or (2), the Secretary shall, or with respect to a veteran described in section 1705(a)(8) of this title may, use the authority of subsection (a) to furnish health care and services for that veteran in a non-Department facility. In any such case— 
(A)payments by the Secretary may not exceed the reimbursement rate for similar outpatient services paid by the Secretary of Health and Human Services under part B of the medicare program (as defined in section 1781(d)(4)(A) of this title); and 
(B)the non-Department facility may not bill the veteran for any difference between the facility’s billed charges and the amount paid by the Secretary under subparagraph (A). 
(4)Paragraph (3) shall not apply to a veteran enrolled or seeking care at a Department facility within a Department geographic service area that has a compliance rate, determined over the first quarter of the first calendar-year beginning after the date of the enactment of this Act, for the standards for access to care under paragraphs (1) and (2) of 90 percent or more. The Secretary shall make the determination of the compliance rate for each Department geographic service area for purposes of the preceding sentence not later than July 1 of the first calendar-year beginning after the date of the enactment of this Act. 
(5) 
(A)The Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives for each calendar-year quarter, not later than 60 days after the end of the quarter, a comprehensive report on the experience of the Department during the quarter covered by the report with respect to waiting times for veterans seeking appointments with a Department health-care provider. 
(B)Each report under subparagraph (A) shall include the total number of veterans waiting, shown for each geographic service area by the following categories: 
(i)Those waiting under 30 days for scheduled appointments. 
(ii)Those waiting over 30 days but less than 60 days. 
(iii)Those waiting over 60 days but less than 4 months. 
(iv)Those waiting over 4 months but who cannot be scheduled within 6 months. 
(v)Those waiting over 6 months but who cannot be scheduled within 9 months of seeking care. 
(vi)Those who cannot be scheduled within one year of seeking care. 
(vii)Any remaining veterans who cannot be scheduled, with the reasons therefor. 
(C)For each category set forth in subparagraph (B), the report shall distinguish between— 
(i)waiting times for primary care and specialty care; and 
(ii)waiting times for veterans who are newly enrolled versus those who were enrolled before October 1, 2001. 
(D)Each such report shall also set forth the number of veterans who have enrolled in the Department’s health care system but have not since such enrollment sought care at a Department health care facility. 
(E)The final report under this paragraph shall be for the quarter ending on December 31, 2010.. 
(b)Effective DateSubsection (e) of section 1703 of title 38, United States Code, as added by subsection (a), shall take effect on the first day of the first month beginning more than six months after the date of the enactment of this Act. The first report under paragraph (5) of that subsection shall be submitted for the quarter ending on December 31 of the first calendar year beginning after the date of the enactment of this Act. 
 
